Exhibit 10.3

 

Execution Copy

 

ISDA®

International Swaps and Derivatives Association, Inc.

SCHEDULE

to the

2002 Master Agreement

dated as of April 2, 2020

between

HSBC BANK USA, NATIONAL ASSOCIATION,

a national banking association organized and existing

under the laws of the United States of America

(“Party A”),

and

ADVANCED ENERGY INDUSTRIES, INC.,

a corporation

organized and existing under the laws of the State of Delaware

(“Party B”)

 

 

Part 1

Termination Provisions

(a)         “Specified Entity” means in relation to Party A for the purposes of
Sections 5(a)(v), 5(a)(vi), 5(a)(vii) and 5(b)(v):

None.

“Specified Entity” means in relation to Party B for the purposes of
Sections 5(a)(v), 5(a)(vi), 5(a)(vii) and 5(b)(v):

None.

(b)         “Specified Transaction” will have the meaning specified in
Section 14.  The “Default under Specified Transaction” provisions of Section
5(a)(v) of this Agreement will not apply with respect to Party A or Party B or
any Credit Support Provider of Party B.

(c)         The “Cross-Default”  provisions of Section 5(a)(vi) will apply to
Party A and will apply to Party B; provided, that (i) the phrase “, or becoming
capable at such time of being declared,” is deleted from Section 5(a)(vi)(1);
 (ii) the phrase “which has resulted in such Specified Indebtedness becoming due
and payable under such agreements or instruments before it would otherwise have
been due and payable” is inserted in Section 5(a)(vi)(2) immediately before the
semi-colon; and (iii) an Event of Default shall not occur with respect to a
party under Section 5(a)(vi) when the failure to pay or





1




 

deliver, or the default, event of default or other similar condition or event,
as the case may be, arises solely (A) out of a wire transfer problem or an
operational or administrative error or omission (so long as the required funds
or property required to make that payment or delivery were otherwise available
to that party), or (B) from the general unavailability of the relevant currency
due to exchange controls or other similar governmental action, but in either
case only if the payment or delivery is made within three Local Business Days
after the problem has been corrected, the error or omission has been discovered
or the currency becomes generally available.

In connection therewith, “Specified Indebtedness” will have the meaning
specified in Section 14, except that such term shall not include (i) obligations
in respect of deposits received in the ordinary course of a party’s banking
business and (ii) Non-recourse Indebtedness.  For purposes of this definition,
indebtedness is “Non-recourse Indebtedness” to the extent that it is
non‑recourse to the party incurring such indebtedness except recourse to assets
acquired with such indebtedness or dividends received by such party on account
of such acquired assets.

“Threshold Amount” means with respect to (i) Party A, an amount equal to three
percent (3%) of Party A’s shareholders’ equity as published in its most recent
audited consolidated annual financial statements, or its equivalent in any other
currency; and (ii) Party B, USD 50,000,000, or such larger amount used in
Section 8.01(e) of the Credit Agreement with respect to a cross-default “Event
of Default” (as such term is used in the Credit Agreement) or a similar
provision in the Credit Agreement as modified after the date of this Agreement.

With respect to Party B, any “Event of Default” under and as defined in the
Credit Agreement which has resulted in Party B's obligations under the Credit
Agreement becoming due and payable before they would otherwise have been payable
shall be an Event of Default under this Agreement.

“Credit Agreement” means that certain Credit Agreement dated as of September 10,
2019 among Advanced Energy Industries, Inc.,  as Borrower, certain Subsidiaries
of the Borrower party thereto, as the Guarantors, Bank of America, N.A., as the
Administrative Agent, Bank of America, N.A., Bank of the West and HSBC Bank USA,
N.A., as the Joint Lead Arrangers and Joint Book Runners, Citibank, N.A., as the
Co-Manager,  and the Lenders from time to time party thereto, and as the same
may be amended, supplemented, restated, renewed, extended, replaced or otherwise
modified from time to time.  Capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms in the Credit
Agreement.

(d)        The “Credit Event Upon Merger” provisions of Section 5(b)(v) will
apply to Party A and will apply to Party B, as amended by deleting subparagraphs
(2) and (3), and inserting the word “or” immediately after the semi-colon at the
end of subparagraph (1); provided that any event permitted under the terms of
the Credit Agreement which would otherwise constitute a Credit Event Upon Merger
under this Agreement with respect to Party B or any Credit Support Provider of
Party B, shall not constitute a Credit Event Upon Merger under this Agreement.

(e)         The “Automatic Early Termination” provision of Section 6(a) will not
apply to Party A and will not apply to Party B.

(f)         “Termination Currency” means United States Dollars.

(g)         Additional Termination Event will apply. It shall be an Additional
Termination Event, with respect to which Party B shall be the sole Affected
Party, if, after the date of this Agreement, the Credit Agreement is amended,
supplemented, restated, renewed, extended, replaced or otherwise modified to
grant a security interest to the Lenders under the Credit Agreement (whether in
the Credit Agreement or in a related security agreement securing Loans under the
Credit Agreement)





2




 

that secures the obligations and liabilities of Party B under the Loans, but
fails to also secure the obligations and liabilities of Party B under this
Agreement on a pari passu basis equal in right and priority of payment with the
outstanding principal obligations of Party B under the Loans (and for the
avoidance of doubt, if there are multiple tranches of Loans, the most senior
tranche).  Notwithstanding anything to the contrary in the Credit Agreement or
in this Agreement, this Part 1(g) Additional Termination Event shall only be
applied when the Lenders become secured under the Credit Agreement following the
date of this Agreement.

(h)         Failure to Pay.  Section 5(a)(i) is hereby amended by replacing the
word “first” with the word “third” each time it appears.

(i)          Optional Termination.  On any Business Day (the “Optional
Termination Date”), Party B may terminate and cash settle any Transaction
hereunder in whole or in part; provided that, Party B will provide at least
three days’ prior written notice to Party A designating the Optional Termination
Date. The amount due with respect to any such termination shall be determined
pursuant to Section 6 of this Agreement as if (i) the Optional Termination Date
is the Early Termination Date; (ii) Party B is the sole Affected Party (for all
purposes other than the election to terminate), and (iii) such Transaction is
the sole Affected Transaction. If a Transaction is to be terminated in part, the
notice thereof provided by Party B shall specify the portion of the Notional
Amount of such Transaction to be terminated, and the parties shall execute an
amendment to the Confirmation for such Transaction to reflect the revised
Notional Amount and the corresponding pro rata reductions on each amortization
schedule reduction date for the revised Notional Amount.

 

Part 2

Tax Representations

(a)         Payer Tax Representations.  For the purpose of Section 3(e) of this
Agreement, Party A and Party B will make the following representation:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement) to be made by it to
the other party under this Agreement. In making this representation, it may rely
on (i) the accuracy of any representations made by the other party pursuant to
Section 3(f) or 3(g) of this Agreement, (ii) the satisfaction of the agreement
contained in Section 4(a)(i) or 4(a)(iii) of this Agreement and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of this Agreement and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of this Agreement, except
that it will not be a breach of this representation where reliance is placed on
clause (ii) above and the other party does not deliver a form or document under
Section 4(a)(iii) by reason of material prejudice to its legal or commercial
position.

(b)         Payee Tax Representations.  For the purpose of Section 3(f) of this
Agreement, Party A and Party B make the representations specified below, if any:

(i)          The following representations will apply to Party A:

(1)         Party A is a national banking association organized or formed under
the laws of the United States and is a United States person for United States
federal income tax purposes.





3




 

(2)         Party A makes no other Payee Tax Representations.

(ii)        The following representations will apply to Party B:

(1)         Party B is organized or formed under the laws of a state within the
United States, and it is a United States person for United States federal income
tax purposes.

(2)         Party B makes no other Payee Tax Representations.

 

Part 3

Agreement to Deliver Documents

For the purpose of Section 4(a)(i) and (ii) of this Agreement, each party agrees
to deliver the following documents:

(a)         Tax forms, documents or certificates to be delivered are:

 

 

 

 

 

 

Party required to
deliver document

    

Document

    

Date by which to be
delivered

 

 

 

 

 

Party A

 

A valid U.S. Internal Revenue Service Form W-9 or any successor thereto.

 

(i) Upon execution and delivery of this Agreement, and (ii) promptly upon
reasonable demand by Party B.

 

 

 

 

 

Party B

 

A valid U.S. Internal Revenue Service Form W-9 or any successor thereto.

 

(i) Upon execution and delivery of this Agreement, and (ii) promptly upon
reasonable demand by Party A.

 

 

(b)         Other documents to be delivered are:

 

 

 

 

 

 

 

 

Party 
required to
deliver
document

    

Form/Document/Certificate

    

Date by which to be
delivered

    

Covered by
Section 3(d)
Representation

 

 

 

 

 

 

 

Party A

 

Certified copies of all corporate authorizations and any other documents with
respect to the execution, delivery and performance of this Agreement.

 

 

Upon execution and delivery of this Agreement.

 

Yes

 





4




 

 

 

 

 

 

 

 

Party 
required to
deliver
document

    

Form/Document/Certificate

    

Date by which to be
delivered

    

Covered by
Section 3(d)
Representation

 

 

 

 

 

 

 

Party A

 

Certificate of authority and specimen signatures of individuals executing this
Agreement.

 

Upon execution and delivery of this Agreement and thereafter upon request of the
other party.

 

 

Yes

Party B

 

Certified copies of all organizational authorizations and any other documents
with respect to the execution, delivery and performance of this Agreement.

 

 

Upon execution and delivery of this Agreement.

 

Yes

Party B

 

Certificate of authority and specimen signatures of individuals executing this
Agreement.

 

 

Upon execution and delivery of this Agreement and thereafter upon request of the
other party.

 

 

Yes

Party A

 

Annual Report of Party A containing audited, consolidated financial statements
certified by independent certified public accountants and prepared in accordance
with generally accepted accounting principles in the country in which such party
is organized.

 

 

Upon request, as soon as publicly available and in any event within 90 days
after the end of each fiscal year of Party A; provided, however, that such
financials are “deemed” to be delivered hereunder on the date the same shall be
posted on Party A’s website or the website of the Securities and Exchange
Commission.

 

 

Yes

 





5




 

 

 

 

 

 

 

 

Party 
required to
deliver
document

    

Form/Document/Certificate

    

Date by which to be
delivered

    

Covered by
Section 3(d)
Representation

 

 

 

 

 

 

 

Party A

 

Consolidated Reports of Condition and Income for A Bank With Domestic and
Foreign Offices – FFIEC 031 (“Call Report”) of Party A containing unaudited,
consolidated financial statements of such party’s fiscal quarter prepared in
accordance with generally accepted accounting principles in the country in which
such party is organized.

 

 

Upon request, as soon as publicly available and in any event within 45 days
after the end of each fiscal quarter of Party A; provided, however, that such
financials are “deemed” to be delivered hereunder on the date the same shall be
posted on Party A’s website or the Federal Financial Institutions Examination
Council (“FFIEC”) website at https://cdr.ffiec.gov/public/.

 

 

Yes

Party B

 

Annual audited consolidated financial statements of Party B certified by
independent certified public accountants and prepared in accordance with
generally accepted accounting principles in the country in which Party B is
organized (except as described therein).

 

 

As soon as available and in any event within 120 days after the end of each
fiscal year of Party B; provided, however, that (i) such financials are “deemed”
to be delivered hereunder on the date the same shall be posted on the Advanced
Energy Industries, Inc. website or the website of the Securities and Exchange
Commission, and (ii) for so long as Party A or any Affiliate or Approved Fund of
Party A is a party to the Credit Agreement, delivery of such financial
statements to Party A or such Affiliate or Approved Fund under the Credit
Agreement shall be deemed delivery hereunder.

 

Yes

 





6




 

 

 

 

 

 

 

 

Party 
required to
deliver
document

    

Form/Document/Certificate

    

Date by which to be
delivered

    

Covered by
Section 3(d)
Representation

 

Party B

 

 

Quarterly Financial Statements of Party B containing unaudited consolidated
financial statements of Party B’s fiscal quarter prepared in accordance with
generally accepted accounting principles in the country in which Party B is
organized (except as approved by Party B’s chief financial or accounting officer
and disclosed in reasonable detail therein, and subject to the absence of
footnotes).

 

 

 

As soon as available and in any event within 60 days after the end of Party B’s
first three fiscal quarters; provided, however, that (i) such financials are
“deemed” to be delivered hereunder on the date the same shall be posted on the
Advanced Energy Industries, Inc. website or the website of the Securities and
Exchange Commission, and (ii) for so long as Party A or any Affiliate or
Approved Fund of Party A is a party to the Credit Agreement, delivery of such
financial statements to Party A or such Affiliate or Approved Fund under the
Credit Agreement shall be deemed delivery hereunder.

 

 

Yes

 

 

Part 4

Miscellaneous

(a)         Address for Notices.  For the purpose of Section 12(a) of this
Agreement:

(i)   Address for notices or communications to Party A. For purposes of Section
12(a) of this Agreement, all notices or communications to Party A shall, with
respect to any particular Transaction, be sent or delivered to the address or
e-mail specified by Party A in the relevant Confirmation (or if not so
specified, as specified by Party A in writing for that Transaction or type of
Transaction, or if not so specified, then to its address or e-mail specified
below), and otherwise with respect to this Agreement, as specified below,
provided that any notice under Section 5 or 6 of this Agreement shall be sent or
delivered to Party A at the address specified below as required by Section
12(a).





7




 

HSBC Bank USA, National Association

452 Fifth Avenue, New York, NY 10018

Attention: Legal Department

E-mail: HBUS.ISDA.NOTICES@us.hsbc.com

(ii) Address for notices or communications to Party B. For purposes of Section
12(a) of this Agreement, all notices or communications to Party B shall, with
respect to any particular Transaction, be sent or delivered to the address or
e-mail specified by Party B in the relevant Confirmation (or if not so
specified, as specified by Party B in writing for that Transaction or type of
Transaction, or if not so specified, then to its address or e-mail specified
below), and otherwise with respect to this Agreement, as specified below,
provided that any notice under Section 5 or 6 of this Agreement shall be sent or
delivered to Party B at its address specified below as required by Section
12(a).

Advanced Energy Industries, Inc.

1595 Wynkoop Street, 8th Floor

Denver, Colorado 80202

Attention: Chris Hanson, Treasurer

Telephone: 408-574-2545

E-mail: chris.hanson@aei.com

with a copy to:

Thomas O. McGimpsey, General Counsel

Advanced Energy Industries, Inc.

1595 Wynkoop Street, 8th Floor

Denver, Colorado 80202

Telephone: 970-407-6326

E-mail: tom.mcgimpsey@aei.com

with a copy (which shall not constitute notice) to:

Foley & Lardner LLP

777 East Wisconsin Avenue

Milwaukee, WI 53202

Attention: Heidi Furlong

Telephone: 414-297-5620

Telecopier: 414.297.4900

E-mail: hfurlong@foley.com

(b)        Process Agent.  For the purpose of Section 13(c):

Party A appoints as its Process Agent:  Not Applicable.

Party B appoints as its Process Agent:  Not Applicable.

(c)         Offices.  The provisions of Section 10(a) will apply to this
Agreement.





8




 

(d)         Multibranch Party.  For the purpose of Section 10(b) of this
Agreement:

Party A is not a Multibranch Party.

Party B is not a Multibranch Party.

(e)         Calculation Agent.  Calculation Agent is Party A, provided that if
an Event of Default occurs and is continuing with respect to Party A, the
Calculation Agent shall be a Reference Market-maker that is selected by Party B
independent of either party (and its affiliates) and approved by Party A, which
approval shall not be unreasonably withheld, and the costs of employing such
Reference Market-maker hereunder shall be borne equally by Party A and Party
B.  As used herein, “Reference Market-maker” means a leading dealer in the
relevant market selected by a party in good faith from dealers of the highest
credit standing which satisfy all the criteria that such party applies generally
at the time in deciding whether to offer or to make an extension of credit. 
 Following any such designation of an alternate Calculation Agent, if no Event
of Default in respect of Party A is then continuing, the Calculation Agent shall
again be Party A.

(f)         Credit Support Document.  Details of any Credit Support Document:

In relation to Party A: Not Applicable.

In relation to Party B: Not Applicable.

(g)        Credit Support Provider.

Credit Support Provider means in relation to Party A:  Not Applicable.

Credit Support Provider means in relation to Party B:  Not Applicable.

(h)         Governing Law.  This Agreement and any and all controversies arising
out of or in relation to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without reference to its
conflict of laws doctrine).

(i)         Netting of Payments.  Unless the parties otherwise so agree,
“Multiple Transaction Payment Netting” will not apply for the purpose of Section
2(c) of this Agreement, except with respect to any Transactions for which the
parties mutually agree shall be netted operationally, starting as of the date
mutually agreed.

(j)          “Affiliate” will have the meaning specified in Section 14 of this
Agreement.

(k)         Absence of Litigation.  For the purpose of Section 3(c):

“Specified Entity” means in relation to Party A, none;

“Specified Entity” means in relation to Party B, none.

(l)          No Agency.  The provisions of Section 3(g) will apply to this
Agreement.

(m)        Additional Representation will apply.  For the purpose of Section 3
of this Agreement, each of the following will constitute an Additional
Representation, which will be made by the party indicated below at the times
specified below:





9




 

(i)         Mutual Representations.  Each party makes the following
representations to the other party (which representations will be deemed to be
repeated by each party on each date on which a Transaction is entered into):

(A)        Relationship Between Parties.  Each party will be deemed to represent
to the other party on the date on which it enters into a Transaction that
(absent a written agreement between the parties that expressly imposes
affirmative obligations to the contrary for that Transaction):

(1)         Non-Reliance. It is acting for its own account, and it has made its
own independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisors as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction, it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party will be deemed to be an assurance or guarantee as to the
expected results of that Transaction.

(2)         Assessment and Understanding.  It is capable of assessing the merits
of and understanding (on its own behalf or through independent professional
advice), and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.

(3)         Status of Parties.  The other party is not acting as a fiduciary for
or an advisor to it in respect of that Transaction.

(B)        Eligible Contract Participant.  Each party will be deemed to
represent to the other party on each date on which a Transaction is entered into
that it is an “eligible contract participant” as such term is defined in the
Commodity Exchange Act, as amended (the “Commodity Exchange Act” or  “CEA”).

(C)        ERISA. Each party represents to the other party at all times
hereunder that it is not (i) an employee benefit plan as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or
a plan as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”), subject to Title I of ERISA or Section 4975 of the Code,
or a plan as so defined but which is not subject to Title I of ERISA or Section
4975 of the Code but is subject to another law materially similar to Title I of
ERISA or Section 4975 of the Code (each of which, an “ERISA Plan”), (ii) a
person or entity acting on behalf of an ERISA Plan, or (iii) a person or entity
the assets of which constitute assets of an ERISA Plan

(ii)        FDIC Requirements; Qualified Financial Contracts. In the case of
Party A: (A) it intends and acknowledges that this Agreement, including all
Transactions hereunder, shall constitute a “qualified financial contract” and a
“swap agreement,” as those terms are defined in 12 U.S.C. §1821(e)(8)(D) as in
effect on the date of this Agreement (or any successor provision of similar
import), (B) without limiting the generality of Section 3(a)(i), it is
authorized under applicable non-insolvency law to enter into and perform its





10




 

obligations under this Agreement, each Credit Support Document (if any) to which
it is party and each Transaction hereunder, (C) it will, at all times during the
term of this Agreement, maintain as part of its official books and records a
copy of this Agreement (including all Confirmations from time to time and all
other supplements hereto and documents incorporated by reference herein), and
evidence of its authorization of the foregoing, and (D) this Agreement has been
executed and delivered by an officer of the level of Vice President or higher.

(n)         Exclusion.  Notwithstanding anything to the contrary in any
guarantee, credit agreement, loan agreement, security agreement or otherwise,
the parties hereby expressly waive the guaranty or other credit support (each a
“Guarantee”) by any person or entity that purports to guarantee or otherwise
support any obligations with respect to any Transaction under this Agreement
(each such person a “Guarantor”) if, and to the extent, the guaranty or other
credit support by such Guarantor with respect to such Transaction is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to any and all
guarantees, letters of credit, keepwell or other support agreements of such
Guarantor’s guaranty or other credit support obligations with respect to such
Transaction by any person or entity that is capable of bestowing “eligible
contract participant” status on the Guarantor within the meaning of Section
1a(18)(v)(II) of the Commodity Exchange Act) at the time the guaranty or other
credit support of such Guarantor becomes effective with respect to such
Transaction.

(o)         Recording of Conversations.  Each party to this Agreement (i)
acknowledges and agrees to the recording of conversations between trading and
marketing and other personnel of the parties or any of their Affiliates in
connection with this Agreement, any Transaction or potential Transaction,
whether by one or the other or both of the parties or their agents; and (ii)
agrees, to the extent permitted by applicable law, that such recordings may be
submitted in evidence in any Proceedings.

(p)         Party A Consent to Disclosure. Party B is a reporting company under
the Securities Exchange Act of 1934, as amended (the “34 Act”), and may be
required to disclose this Agreement, including  without limitation this Master
Agreement and the Confirmations governed by this Master Agreement, the
Transactions under this Agreement, and other ancillary agreements on SEC Form
8-K (the “Form 8-K Documents and Information”).  Party A hereby consents to the
disclosure of the Form 8-K Documents and Information and other related material
information.

 

 

Part 5

Other Provisions

(a)         2006 ISDA Definitions. This Agreement and each Transaction are
subject to the 2006 ISDA Definitions published by the International Swaps and
Derivatives Association, Inc. (the “2006 ISDA Definitions”) and will be governed
by the provisions of the 2006 ISDA Definitions. The provisions of the 2006 ISDA
Definitions are incorporated by reference in, and shall form part of, this
Agreement and each Confirmation. Any reference to a “Swap Transaction” in the
2006 ISDA Definitions is deemed to be a reference to a “Transaction” for
purposes of this Agreement or any Confirmation, and any reference to a
“Transaction” in this Agreement or any Confirmation is deemed to be a reference
to a “Swap Transaction” for purposes of the 2006 ISDA Definitions. The
provisions of this Agreement (exclusive of the 2006 ISDA Definitions) shall
prevail in the event of any conflict between such provisions and the 2006 ISDA
Definitions.





11




 

(b)         2002 Master Agreement Protocol.  Annexes 1 to 18 and Section 6 of
the ISDA 2002 Master Agreement Protocol as published by the International Swaps
and Derivatives Association, Inc. on July 15, 2003 are incorporated into and
apply to this Agreement. References in those definitions and provisions to any
ISDA Master Agreement will be deemed to be references to this Master Agreement.

(c)         Change of Account.  Any account designated by a party pursuant to
Section 2(b) shall be in the same legal and tax jurisdiction as the original
account.

(d)         WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY CREDIT SUPPORT DOCUMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY. NEITHER PARTY SHALL SEEK TO CONSOLIDATE, BY
COUNTERCLAIM OR OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL CANNOT BE OR
HAS NOT BEEN WAIVED.  THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED
IN ANY RESPECT OR RELINQUISHED BY EITHER PARTY EXCEPT BY WRITTEN INSTRUMENT
EXECUTED BY EACH OF THEM.

(e)         Modifications to the Agreement.  This Agreement shall be modified as
follows:

(i)         Section 1(b) shall be amended by inserting the words “fully executed
and delivered or otherwise accepted” between the words “any” and “Confirmation”
in line 3.

(ii)        Section 2(d)(i)(4)(B) is amended by deleting “Section 3(f)” in the
first line thereof and inserting “Sections 3(f) or 3(g)” in lieu thereof.

(iii)       Section 3(d) is hereby amended by adding in the third line thereof
after the word “respect” and before the period: “or, in the case of financial
statements, a fair presentation of the financial condition of the relevant party
as of the dates and for the periods set forth therein”.

(iv)       Section 5(b)(iii) is hereby amended by adding in the fourth line
after the word “likelihood” the following: “, in the written opinion of its
outside legal counsel,”

(f)        Amendments, Notices, Counterparts and Confirmations.

(i)         Section 9(b) shall be amended by (A) deleting in the parenthetical
the words “by a facsimile transmission” and replacing them with the words “by an
e-mail”; and (B) deleting the word “telexes” and replacing it with the word
“e-mails”.

(ii)        Section 9(e)(i) shall be amended by deleting the words “by facsimile
transmission” and replacing them with the words “by e-mail”.

(iii)       The second and third sentences of Section 9(e)(ii) shall be deleted
and replaced by the following:

“A Confirmation will be entered into as soon as practicable and may be executed
and delivered in counterparts (including by an e-mail) or be created by an
exchange of electronic messages on an electronic messaging system or by an
exchange of e-mails, which in each case will be sufficient for all purposes to
evidence a binding supplement to this Agreement.  The parties will specify
therein or through another effective means that any such counterpart, electronic
message or e-mail constitutes a Confirmation.”





12




 

(iv)        The wording of Section 12(a)(ii) shall be replaced in its entirety
by the following: “[reserved;]”.

(v)         The wording of Section 12(a)(iii) shall be replaced in its entirety
by the following: “[reserved;]”.

(vi)       Section 12(b) shall be amended by deleting the words “address, telex
or facsimile number” and replacing them with the word  “address”.

(g)         Withholding Tax imposed on payments to non-US counterparties under
the United States Foreign Account Tax Compliance Act.  “Tax” as used in Part
2(a) of this Schedule (Payer Tax Representation) and “Indemnifiable Tax” as
defined in Section 14 of this Agreement shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”).  For the avoidance of doubt, a FATCA
Withholding Tax is a Tax the deduction or withholding of which is required by
applicable law for the purposes of Section 2(d) of this Agreement.

This Part 5(g) shall replace any “Express Provisions” where “Express Provisions”
means any provisions expressly set out in any confirmation of a Transaction that
supplements, forms a part of, and is subject to, this ISDA Master Agreement;
that provide for amendments to (i) any Payer Tax Representation contained in
this ISDA Master Agreement, (ii) Section 2(d) of this ISDA Master Agreement, or
(iii) the definition of “Indemnifiable Tax” in this ISDA Master Agreement, in
each case, only in relation to FATCA Withholding Tax.

(h)         Conditions Precedent. Section 2(a)(iii)(1) shall be amended by
deleting the words “or Potential Event of Default”.  In addition, for the
avoidance of doubt, Section 2(a)(iii) of this Agreement applies to each
obligation of each party under Section 2(a)(i) of this Agreement, after the
application of Section 2(c) of this Agreement or, if applicable, paragraph (d)
of Part 6 of this Schedule, where the parties shall be deemed to have agreed to
netting therein.

(i)          Amendment to Section 2. Section 2 of the Agreement shall be amended
to add at the end a new Section 2(e), reading in its entirety as follows:

“(e)       Condition End Date.

(i)          If an Event of Default occurs, the Defaulting Party may, by notice
to the Non‑defaulting Party identifying the Event of Default and confirming its
occurrence, specify that clause (ii) will apply to that Event of Default.

(ii)         If this clause (ii) applies to an Event of Default, then the
condition precedent specified in Section 2(a)(iii)(1) with respect to that Event
of Default will cease to be a condition precedent to each obligation of the
Non‑defaulting Party on the relevant Condition End Date.  Any obligation that
would have been payable or deliverable by the Non‑defaulting Party but for
Section 2(a)(iii)(1) will become payable or deliverable on the first Local
Business Day falling after the Condition End Date (together with interest
payable on demand in accordance with Section 9(h)(i)(3)(A) or compensation and
interest payable on demand in accordance with Section 9(h)(i)(4)(A), as the case
may be).





13




 

(iii)        Subject to clause (iv) below, if, after a party has given a notice
under clause (i) above with respect to an Event of Default, another Event of
Default occurs with respect to that party (and such other Event of Default does
not arise out of the same facts and circumstances as a prior Event of Default),
then, with respect to the earlier Event of Default, no Condition End Date will
occur and therefore clause (ii) will not apply.  This will not affect the right
of that party to give a notice under clause (i) in respect of the subsequent
Event of Default.  This clause (iii) is without prejudice to the right of the
Defaulting Party to give a new notice to the Non‑defaulting Party under clause
(i) with respect to the earlier Event of Default.

(iv)        If the Defaulting Party has given a notice under clause (i) above in
respect of an Event of Default under Section 5(a)(vii), then clause (iii) will
not apply.”

Section 14 of the Agreement is amended to add in the appropriate alphabetical
position a new definition of “Condition End Date”, reading in its entirety as
follows:

““Condition End Date” means, with respect to an Event of Default, the day
falling 90 days after a notice given by the Defaulting Party under
Section 2(e)(i) is effective if the Event of Default is still continuing on that
day.”

(j)          ISDA Dodd Frank Protocols. The parties agree that, notwithstanding
anything to the contrary in the ISDA August 2012 DF Protocol Agreement (as
published by the International Swaps and Derivatives Association, Inc. on August
13, 2012) entered into by the parties (the “August DF Protocol Agreement”) and
the ISDA March 2013 DF Protocol Agreement (as published by the International
Swaps and Derivatives Association, Inc. on March 22, 2013) entered into by the
parties (the “March DF Protocol Agreement”) (together, the “Protocol
Agreements”), this Agreement shall constitute a “Protocol Covered Agreement” for
all purposes under the Protocol Agreements.

(k)         ISDA 2018 U.S. Resolution Stay Protocol. Each party agrees that it
has adhered to the ISDA 2018 U.S. Resolution Stay Protocol (the “ISDA U.S. Stay
Protocol”) prior to the date hereof. The parties agree that the terms of the
ISDA U.S. Stay Protocol are incorporated into and form a part of this Agreement,
and this Agreement shall be deemed a Protocol Covered Agreement for purposes
thereof.  For purposes of incorporating the ISDA U.S. Stay Protocol, Party A
shall be deemed to be a Regulated Entity and Party B shall be deemed to be an
Adhering Party. In the event of any inconsistencies between this Agreement and
the ISDA U.S. Stay Protocol, the ISDA U.S. Stay Protocol will prevail.

(l)          Confirmation Procedures. Each confirming document, acknowledgment
or other evidence intended by the parties to be effective for the purpose of
confirming or evidencing a Transaction, whether created by delivery or exchange
of written terms that match, or by making available written terms in a manner
that permits the recipient to review and/or accept the terms, or by delivery to
an agent or service provider, or via electronic messaging system, electronic
communication network, or web-based platform that confirms the matching of such
terms, shall constitute a “Confirmation” as referred to in this Agreement,
provided that both parties agree in writing or by their course of conduct to use
such method with respect to Transactions or certain types of Transactions. The
parties expect to execute and deliver Confirmations for Transactions within the
timeframes specified in CFTC Rule 23.501, to the extent applicable. Failure of
the parties to confirm a Transaction within such timeframes, however, shall not
be a basis for voiding or rescinding such Transaction and shall not affect the
validity or enforceability of such Transaction.





14




 

(m)        Limitations on Confirmation Override.  Notwithstanding Section 1(b)
of this Agreement (as modified in Part 5(e)(i) above), the terms of a
Confirmation shall not override any of the provisions identified below, and in
the event of any inconsistency the terms of such provision and not the
Confirmation shall govern, unless the Confirmation is executed by authorized
signatories of Party A and Party B:

(i)         Part 1 of this Schedule (“Termination Provisions”);

(ii)        Section 5 of this Agreement (“Events of Default and Termination
Events”), as supplemented and amended by Part 1 of this Schedule;

(iii)       Section 6 of this Agreement (“Early Termination; Close-Out
Netting”), as supplemented and amended by this Schedule; or

(iv)        Any Credit Support Document.

(n)         Limitation of Liability.  NO PARTY SHALL BE REQUIRED TO PAY OR BE
LIABLE FOR INCIDENTAL, CONSEQUENTIAL, INDIRECT, OR PUNITIVE DAMAGES (WHETHER OR
NOT ARISING FROM ITS NEGLIGENCE) TO ANY OTHER PARTY EXCEPT TO THE EXTENT THAT
THE PAYMENTS REQUIRED TO BE MADE PURSUANT TO THIS AGREEMENT ARE DEEMED TO BE
SUCH DAMAGES.  IF AND TO THE EXTENT ANY PAYMENT REQUIRED TO BE MADE PURSUANT TO
THIS AGREEMENT IS DEEMED TO CONSTITUTE LIQUIDATED DAMAGES, THE PARTIES
ACKNOWLEDGE AND AGREE THAT ACTUAL DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO
DETERMINE AND THAT SUCH PAYMENT IS INTENDED TO BE A REASONABLE APPROXIMATION OF
THE AMOUNT OF SUCH DAMAGES AND NOT A PENALTY.

(o)         Benchmarks.  The parties acknowledge that in the event they enter
into any Transaction referencing a benchmark that is to be demised pursuant to a
regulatory initiative (an “Old Benchmark”) they will need to amend the terms of
that Transaction to account for the demise of the Old Benchmark.  They agree to
engage in good faith discussions to agree on a replacement benchmark, and
mitigate any economic and operational consequences of such amendment. They
further agree to consult on these matters in a timely manner ahead of the demise
of the Old Benchmark. Reference shall be made to prevailing market standards and
practices, including any ISDA published supplements and protocols.
Notwithstanding the foregoing, if a Transaction is hedging a Loan under the
Credit Agreement, the parties agree to use good faith efforts to select a
replacement benchmark for the Transaction that matches the replacement benchmark
provided for in the Credit Agreement with respect to such Loan.

[The remainder of this page is intentionally left blank.]





15




 

IN WITNESS WHEREOF, the parties have executed this Schedule as of the date
specified on the first page of this document.

 

 

 

 

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

    

ADVANCED ENERGY INDUSTRIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Leon Kirkland

 

By:

/s/ Paul Oldham

 

Name:

Leon Kirkland

 

 

Name:

 Paul Oldham

 

Title:

 Authorized Signatory

 

 

Title:

 EVP and Chief Financial Officer

 

16

